DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Thornton on 2/19/21.

The application has been amended as follows: 

Claim 8 has been replaced with the following:
	“A system as in Claim 1 in which a progressive jackpot game is conducted.”

Terminal Disclaimer
The terminal disclaimer filed on 12/1/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,354,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the Terminal Disclaimer filed on 12/1/20, claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 18.  The prior art fails to disclose or teach an instant-winner lottery ticket system comprising: a central computer-programmed to communicate via an intranet, the world-wide web and/or any remote communication means and a plurality of computer terminals located at one location or a plurality of spaced-apart locations capable of entering into a communication network with said central computer; a plurality of displays each having one or a plurality of instant-winner lottery tickets, said tickets displaying visual identification markings of one or a plurality of instant-winner lottery games available in said system to allow selection of said tickets for purchase, and each of said tickets bearing, in machine-readable and/or human readable code, information uniquely identifying said ticket; at least one of said computer terminals with a digital display screen, or adapted to communicate with a screen or screens capable of showing digital displays; at least one of said computer terminals having a communications device for sending signals corresponding to said identifying code to said central computer; said central computer being programmed to receive said coded information and verify the identity of each ticket as one having been issued in said system and conduct one or a plurality of said lottery games; at least one of said computer terminals being adapted to communicate to players advertising, and/or advertisers’ images, and/or promotional offerings, including merchandise promotions, and/or cross-marketing coupons or other visual messages offering values and/or discounts for purchase before, during and/or after the display of a said lottery game or games.  As required by the independent claims 1 & 18.
The closest prior art appears to be Wright et al. (US Patent Pub. 20060100008, referred to hereinafter as Wright). Wright disclose an instant online lottery game unit for offering an instant online lottery game to a player. The instant online lottery game unit comprises a price selection input, a communication controller, and an instant online lottery processor. The price selection input receives a selection of an instant online lottery ticket price at which an instant online lottery ticket is to be purchased, wherein the instant online lottery ticket price can be selected from a plurality of instant online lottery ticket prices. However, Wright, fails to disclose or teach all the recited claim limitation of the independent claims. 
Another prior art appears to be Jubinville et al. (US Patent 7,204,756 referred to hereinafter as Jubinville).  Jubinville disclose warding at least a portion of a jackpot amount in a lottery game for a plurality of players that may include accepting an entry from each of the plurality of players for an occurrence of the lottery game, wherein each entry may include a first subset of numbers selected from a predetermined range of numbers. Jubinville further disclose determining an outcome for the occurrence of the lottery game, wherein the outcome for the occurrence of the lottery game includes a second subset of numbers selected from the predetermined range of numbers, and comparing the first subset of numbers for each of the entries to the second subset of numbers for the outcome of the lottery game.  However, Jubinville does not disclose or teach all the recited claim limitation of the independent claims.  
Thus, neither Wright nor Jubinville, individually or in combination with any references disclose or teach all the recited claim limitations.  Consequently, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649